Citation Nr: 1233482	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to an increased evaluation in excess of 10 percent for a left knee disorder.  

3.  Entitlement to an increased evaluation in excess of 10 percent for a left hip disorder.  

4.  Entitlement to an increased evaluation in excess of a 10 percent for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits sought on appeal. 

The Veteran testified before a Decision Review Officer (DRO) at the RO in September 2008.  A copy of the transcript of this hearing has been associated with the claims file.  

The Veteran testified before a Veterans Law Judge via video conference in March 2010.  A copy of the transcript of this hearing has been associated with the claims file. 

In January 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A review of the record discloses that the case must be returned to the RO in order to ensure due process.  In March 2010, the Veteran testified at a video conference hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In August 2012, the Board issued a letter, informing the Veteran that the Veterans Law Judge who presided at the March 2010 Board hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2011). 

In August 2012, the Veteran filed a response, indicating that that he wished to appear at a Board personal hearing before a Veterans Law Judge at the RO (Travel Board hearing).  Such a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and schedule a Board hearing before a Veterans Law Judge at the RO in Boise, Idaho.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


